ACCEPTED
                                                                                    01-15-00429-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               9/28/2015 1:08:04 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                       No. 01-15-00429-CV
                                                              FILED IN
        In The Court Of Appeals For The First District Of1stTexas
                                                             COURT OF APPEALS
                           Houston, Texas                    HOUSTON, TEXAS
                                                         9/28/2015 1:08:04 PM
                                                         CHRISTOPHER A. PRINE
                       Eileen K. Starbranch,                     Clerk

                                                Appellant
                                v.
                    Elizabeth Howard Crowell
                                                 Appellee

                 On Appeal From The 55th District Court Of
                Harris County, Texas, Cause No. 2013-14192


      UNOPPOSED MOTION FOR EXTENSION
     TO FILE APPELLEE ELIZABETH HOWARD
               CROWELL’S BRIEF

                                              John B. Shely
                                              State Bar No. 18215300
                                              jshely@andrewskurth.com
                                              Courtney B. Glaser
                                              State Bar No. 24059824
                                              cglaser@andrewskurth.com
                                              Andrews Kurth LLP
                                              600 Travis, Suite 4200
                                              Houston, Texas 77002
                                              713.220.4200 Telephone
                                              713.220.4285 Facsimile

                                              ATTORNEYS FOR APPELLEE
                                              ELIZABETH HOWARD CROWELL




HOU:3595827.1
TO THE HONORABLE FIRST COURT OF APPEALS:

        Pursuant to Rule 10.5(b) of the Texas Rules of Appellate
Procedure, Appellee Elizabeth Howard Crowell (“Appellee”) files

this Unopposed Motion requesting this Court to extend the time for

filing Appellee’s Brief, and in support would show the Court as

follows:

A.      Current Deadline
        The current deadline to file Appellee’s Brief is October 12, 2015.

B.      Length of Extension Sought to File Appellee’s Brief
        Appellee seeks a 30-day extension from October 12, 2015
through and including November 11, 2015.

C.      Number of Previous Extensions Granted
        None.

D.      Facts Explaining the Needed Extension
        Appellee’s counsel requests this extension of time in light of

court deadlines and personal commitments during the time period

prior to the October 12, 2015 filing deadline. Among the deadlines

and commitments, and similar events that justify this motion, are:

        •       Appellee’s lead trial and undersigned counsel have
                multiple dispositive motion briefs due October 2 in Aetna
                Life Insurance Company v. Won Yi, M.D., et al.; No. 4:14-cv-




                                       2
HOU:3595827.1
                00900 in the United States District Court for the Southern
                District of Texas, Houston Division.

        •       Appellee’s lead trial counsel has docket call on October 5
                and potentially trial during that or the following week(s)
                in Kenneth R. Koenig, et al. v. Aetna Life Insurance Company,
                No. 4:13-CV-359 in the United States District Court for the
                Southern District of Texas, Houston Division.

        •       Appellee’s undersigned counsel has a previously-
                scheduled work commitment (involving travel) from
                October 8-11.

        •       Appellee’s lead trial counsel and undersigned counsel
                have several tight discovery deadlines in other pending
                arbitrations.

The requested extension is not sought for purposes of delay but so

that they may have adequate time to fully brief the issues in this

appeal, and so that justice may be done.

E.      The Motion is Unopposed
        The undersigned conferred with Appellant’s counsel via email

on September 28, 2015, who indicated Appellant is unopposed to the

extension requested.

                          CONCLUSION AND PRAYER

        WHEREFORE, Appellee Elizabeth Howard Crowell prays that

this Unopposed Motion be granted and that the time for filing

Appellee’s Brief be extended to November 11, 2015.



                                       3
HOU:3595827.1
                              Respectfully submitted,

                              BY: /s/Courtney B. Glaser
                                 John B. Shely
                                 State Bar No. 18215300
                                 jshely@andrewskurth.com
                                 Courtney B. Glaser
                                 State Bar No. 24059824
                                 cglaser@andrewskurth.com
                                 Andrews Kurth LLP
                                 600 Travis, Suite 4200
                                 Houston, Texas 77002
                                 713.220.4200 Telephone
                                 713.220.4285 Facsimile

                                  ATTORNEYS FOR APPELLEE
                                  ELIZABETH HOWARD CROWELL




                   CERTIFICATE OF CONFERENCE

     I hereby certify that undersigned counsel for Appellee
conferred with Appellant’s counsel on September 28, 2015, and
Appellant is unopposed to the relief herein requested.

                            /s/Courtney B. Glaser
                            Courtney B. Glaser




                              4
HOU:3595827.1
                           CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing
document was served on all counsel of record via Electronic Service
on September 28, 2015.

                Nelson S. Ebaugh
                nebaugh@ebaughlaw.com
                2777 Allen Parkway, Suite 1000
                Houston, Texas 77019
                Counsel for Appellant

                                  /s/Courtney B. Glaser
                                  Courtney B. Glaser




                                     5
HOU:3595827.1